Citation Nr: 1747298	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a tonsil disability, to include left tonsil squamous cell carcinoma, claimed as resulting from chemical, toxin, and asbestos exposure.  

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2015 and July 2016, the Board remanded the matters for further evidentiary and procedural development. 

The Veteran recently submitted additional medical evidence pertinent to his claims, including numerous treatise evidence in the form of internet articles and a September 2017 letter from a private doctor.  Generally, the Board may not consider additional evidence not previously reviewed by the Agency of Original Jurisdiction (AOJ), unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2016).  However, 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal (VA Form 9) filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014).  The Veteran filed a VA Form 9 in January 2014 for the matters on appeal; thus, a waiver of initial AOJ review of the newly-submitted evidence is not necessary.


FINDINGS OF FACT

1.  The Veteran's current tonsil disability, to include left tonsil squamous cell carcinoma, is not caused by or otherwise related to his active duty service, to include his in-service exposure to smoke and asbestos.  

2.  The Veteran did not incur an event, injury, or disease related to his current hypertension during active duty service, and his hypertension disorder did not manifest during service or within one year of separation from service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a tonsil disability, to include left tonsil squamous cell carcinoma, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is discussed in more detail below, the Veteran was afforded VA examinations in December 2015.  The Board determined in a July 2016 decision that the December 2015 VA medical opinion pertaining to the causal relationship between the Veteran's current tonsil disability and his active duty service was inadequate.  The Board remanded the case, in part, for an addendum VA medical opinion, which was associated with the claims file in November 2016 and rectified the December 2015 medical opinion's inadequacies.  The Board' July 2016 remand directives also indicated that the AOJ should associate with the claims any outstanding treatment records from certain VA medical facilities, verify whether the Veteran was exposed to asbestos in service, adjudicate a service connection claim for tachycardia, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Nonetheless, the Veteran contended in numerous statements that the November 2016 addendum VA medical opinion was also inadequate.  However, the November 2016 addendum VA medical opinion contains additional, clear explanations in support of the VA examiner's opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The VA examinations and the November 2016 VA addendum medical opinion are adequate to decide the Veteran's claims. 

Service Connection, Generally

The Veteran contends that his current tonsil disability is caused by his active duty service, to include exposure to certain toxins, such as smoke and asbestos.  Additionally, he contends that his current hypertension disability is caused by his active duty service or a heart disability, to include tachycardia.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran currently has hypertension, and hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such hypertension) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tonsil Disability

The Veteran contends that his current tonsil disability was caused by in-service exposure to certain toxins, including asbestos and smoke.  

Numerous VA and private treatment records during the appeal show that he was diagnosed with a tonsil disability.  For example, a December 2015 VA examination report shows a diagnosis of benign or malignant neoplasm of the sinus, nose, throat, larynx, or pharynx in 2010.  As noted by this examiner, and as shown by various private treatment records, the Veteran was diagnosed with squamous cell carcinoma of the left tonsil and was treated with chemotherapy and radiation in 2010.  Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's service treatment records do not show a diagnosis or treatment for any tonsil disability, including cancer.  However, the record shows that the Veteran served onboard the U.S.S. La Salle, and numerous historic records and internet articles show that this ship caught on fire during the timeframe that the Veteran was stationed on it.  Additionally, the December 2015 VA examiner determined that it was more likely than not that the Veteran was exposed to known carcinogens while serving in the military, including second-hand cigarette smoke and chemical solvents.  Finally, following the Board's July 2016 remand directives, the AOJ determined in August 2016 that the Veteran was minimally exposed to asbestos in service based on his seaman military occupational specialty (MOS).  Accordingly, the second element of service connection is met.  

Regarding the third and last element, the nexus requirement, the claims file includes the Veteran's lay statements, various internet articles, opinions from two VA examiners, and an opinion from one private doctor.  Specifically, the Veteran has asserted throughout the appeal that his current tonsil disability was caused by exposure to various in-service toxins and chemicals, and that it began in service and has continued since that time.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to the diagnosis or an etiology of this type of tonsil disability due to the medical complexity of the matter involved.  Squamous cell carcinoma requires specialized training for a determination as to diagnosis, causation, and progression.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of this tonsil disorder.

The Veteran has also submitted many internet articles and copies of scientific periodicals discussing the correlation between exposure to various toxins, including asbestos, and the development of various forms of cancer.  However, while this treatise evidence discusses the causes of cancers in general terms, these articles do not analyze or discuss the Veteran's particular circumstances of exposure during service or the etiology of the Veteran's tonsil disability.  Thus, the probative value of this treatise evidence is diminished.  

Of more probative value are the opinions of the December 2015 and November 2016 VA examiners and the September 2017 private doctor, as these medical professionals are competent to provide opinions regarding medically complicated matters and they analyzed the Veteran's symptoms and history.  The December 2015 VA examiner determined it is difficult to determine the origin of the Veteran's cancer or if service in the military contributed to the development of squamous cell carcinoma of the left tonsil.  As noted above, the Board concluded in July 2016 that this examiner's medical opinion was inadequate to adjudicate the Veteran's claim; thus, the Board shall not discuss this examiner's medical opinion further.  

In a November 2016 VA addendum medical opinion report, an examiner noted that she had reviewed the Veteran's pertinent records, including his service treatment records, lay statements, and VA and private treatment records, before determining that it is less likely than not that the Veteran's tonsil disability was incurred in or caused by his active duty service.  Although the examiner acknowledged the Veteran's in-service occurrence of being exposed to various toxins, she also noted that the Veteran did not report to sick call for symptoms related to acute solvent or smoke exposure.  She further cited to his service treatment records, which showed one visit in June 1985 for a culture for a sore throat that was negative.  He was diagnosed with viral pharyngitis.  She also noted another visit for a congested nose with a diagnosis of allergic rhinitis.  She cited to his service discharge evaluation, which included a note that he had frequent upper respiratory infections and hay fever.  The examiner explained that a review of the Veteran's post-discharge medical notes showed a 2005 esophagoduodenoscopy for acid reflux and 2008 treatment with Flonase nasal spray and Loratadine for allergic rhinitis.  She determined that the Veteran's complaints during medical visits since 2010 were related to the side effects of his chemotherapy and radiation.  This examiner also noted that the Veteran was exposed to asbestos in service, but she concluded that there is no association of asbestos exposure with the development of tonsil carcinoma.  

The claims file also includes a September 2017 letter from a private doctor, which discusses the etiology of the Veteran's tonsil disability.  This doctor noted that the Veteran has a history of tonsillar cancer for which he completed treatment in 2010.  After reviewing the Veteran's medical records, the doctor opined that the Veteran's tonsillar cancer is more likely than not related to asbestosis exposure during active duty.  The Board notes that the Veteran has not asserted on appeal that he was exposed to any individual with asbestosis in service.  Rather, the Veteran has contended, and the record reflects, that he was exposed to asbestos fibers in service.  

Given this evidence, the Board finds that the Veteran's current tonsil disability, to include left tonsil squamous cell carcinoma, is not caused by or otherwise related to his active duty service, to include his in-service exposure to smoke and asbestos.  The Board has considered the September 2017 private doctor's letter indicating that the Veteran's current tonsillar cancer was caused by asbestosis exposure in service.  However, the probative value of this opinion is diminished by the fact that the September 2017 letter did not indicate that this private doctor was able to review the Veteran's claims file or any pertinent service department records prior to forming his opinions even though he was able to review the Veteran's medical records.  Moreover, this doctor did not provide any reasons or explanations for his determination that the Veteran's current tonsil disability was caused by his in-service asbestos exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The November 2016 addendum VA medical opinion is of more probative value, as it is competent and thoroughly reasoned as to the relationship between the Veteran's current tonsil disability and his active duty service.  After citing to pertinent records in the claims file, including the Veteran's service treatment records, lay statements, and post-discharge medical treatment records, this examiner determined that the Veteran's current disability was not caused by his in-service smoke and asbestos exposure.  The Board finds this examiner's opinion to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the claims file and the Veteran's self-reported symptoms.  This examiner's opinion is entitled to significant probative weight because she explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Because the probative evidence does not show that the Veteran's current tonsil disability is caused by or otherwise related to his active duty service, to include as due to his in-service exposure to smoke and asbestos, the nexus element of service connection is not met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. 49, 55 (1990).

Hypertension

The Veteran asserts that his current hypertension disorder was caused by his active duty service and/or a heart disorder, to include tachycardia.  

Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016).  Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

Initially, the Board notes that the claims file contains numerous VA treatment records, including the December 2015 VA examination report, which show that the Veteran has been diagnosed with hypertension, which he controls through medication.  Thus, the first element of service connection is met.

However, there was no event, injury, or disease related to the Veteran's current hypertension that occurred in service, and this disorder did not manifest during service or within one year of separation from active duty service.  Specifically, his April 1982 enlistment reports of medical examination and medical history show that his heart and vascular symptoms were normal, and he denied ever having high or low blood pressure.  The Veteran did not seek treatment for any hypertension symptoms during his active duty service, and he denied ever having high or low blood pressure symptoms in July 1982, September 1983, and February 1987.  His systolic and diastolic blood pressure readings were below those necessary for a diagnosis of hypertension for VA purposes during his active duty service.  In fact, his June 1985 separation reports of medical examination and medical history show that all of his heart and vascular symptoms were normal, and he again denied ever having any high or low blood pressure symptoms, although he endorsed an abnormal history of other body symptoms and diseases, such as frequent colds, hay fever, and cramps in his legs.  His blood pressure was 130 systolic over 82 diastolic.  

Post-service evidence indicates that there was no continuity of symptomatology for hypertension.  The Veteran first complained of hypertension symptoms in 2002 (approximately 17 years following service discharge).  In a July 2003 VA primary care note, he discussed his heart symptoms, including blood pressure readings, with his doctor when he was diagnosed with hypertension and to rule out renal hypertension.  Since that time, the Veteran's VA and private treatment records show that he has been diagnosed with hypertension, for which he takes medication, on many occasions; however, these records do not discuss the etiology of the current disorder.  

The Veteran filed a claim for service connection for this disorder in June 2010, when he indicated that this disorder started in 2004.  However, in other statements since that time, he has asserted that this disability began in service or was caused or aggravated by his heart disorder symptoms.  

During the December 2015 VA examination, the Veteran reported that he was treated for hypertension for the first time in 2002.  After performing a physical examination, reviewing the Veteran's pertinent records, and noting his lay statements and history, the examiner determined that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by his active duty service.  The examiner noted that the Veteran was initially treated for hypertension in 2002 and that his service treatment records do not mention hypertension.  The examiner explained that no one condition or risk factor can be singled out as causing the Veteran's current hypertension after considering the many different reasons associated with his disability, including family history, nutrition, and health.  The examiner explained that the pathogenesis of essential hypertension is poorly understood but that a variety of factors have been implicated, including: increased sympathetic neural activity with enhanced beta-adrenergic responsiveness, increased angiotensin II activity, and mineralocorticoid excess.  The examiner noted that hypertension is about twice as common in subjects who have one or two hypertensive parents and multiple epidemiologic studies suggest that genetic factors account for approximately 30 percent of the variation in blood pressure in various populations.  The examiner also noted that reduced adult nephron mass may predispose to hypertension, which may be related to genetic factors, intrauterine development disturbance, and post-natal environment, such as malnutrition and infections.  Thus, the examiner determined that a variety of risk factors have been associated with essential hypertension.  

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current hypertension in service and that his hypertension disorder did not manifest during service or within one year of separation from service.  The record is silent for any treatment or complaints of high blood pressure symptoms during service, and blood pressure readings during service were well below 160mm systolic or 90mm diastolic.  The Veteran also denied any such abnormal cardiovascular symptoms during his service entrance and separation examinations.  

Furthermore, the evidence does not demonstrate that the Veteran's symptoms have been continuous since separation from service in July 1985.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340.  There were no complaints, diagnosis, or treatment for this disorder for over 15 years following service discharge.  As noted by the December 2015 VA examiner, this disorder had its onset in 2002.  Additionally, the Veteran alleged in his in his June 2010 application for compensation and/or pension that this disorder began in 2004.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 17 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

As there is no in-service injury, event, or disease, there can be no existence of a causal relationship between the Veteran's current hypertension and an in-service injury, event, or disease.  Nonetheless, the December 2015 VA examiner opined that the Veteran's current hypertension disorder was less likely than not manifested in or was caused by his active duty service.  This examiner provided alternative etiologies for the Veteran's current hypertensive symptoms.  Additionally, the Veteran's hypertension disorder cannot be service connected on a secondary basis as due to a service-connected heart disability because his claim of entitlement to service connection for tachycardia was denied by a September 2017 rating decision and this decision has not been appealed.  Thus, further discussion of the lack of a nexus is not necessary for direct or secondary service connection. 

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for hypertension is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for a tonsil disability, to include left tonsil squamous cell carcinoma, claimed as resulting from chemical, toxin, and asbestos exposure, is denied.  

Service connection for hypertension is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


